Case 2:08-md-02002-GEKP Document 1999-1 Filed 10/06/19 Page 1 of 3




                         EXHIBIT 1
      Case
       Case2:08-md-02002-GEKP
            2:08-md-02002-GEKP Document
                                Document1999-1
                                         1502 Filed
                                               Filed03/03/17
                                                     10/06/19 Page
                                                               Page12ofof23




                          UNITED STATES DISTRICT COURT
                    IN THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: PROCESSED EGG PRODUCTS                               MDL No. 2002
ANTITRUST LITIGATION                                        Case No: 08-md-02002


THIS DOCUMENT APPLIES TO
DIRECT ACTION PLAINTIFFS' CASES



               ORDER OF DISMISSAL WITH PREJUDICE OF PLAINTIFF
                 H.J. HEINZ COMPANY, L.P.'s SHELL EGG CLAIMS
                  AGAINST DEFENDANT MICHAEL FOODS, INC.


       This cause is before the Court pursuant to Rule 41 of the Federal Rules of Civil

Procedure on the Stipulation of Plaintiff H.J. Heinz Company, L.P. ("Heinz") and Defendant

Michael Foods, Inc. ("Michael Foods") to dismiss, with prejudice, Heinz's claims against

Michael Foods in the above-captioned case arising from Heinz's purchase of shell eggs, with

each side bearing its own attorneys' fees and costs. The Court has considered the Stipulation, the

record in the case, and being otherwise advised, it is

       ORDERED and ADJUDGED that the Stipulation for the dismissal, with prejudice, of

Heinz's' claims against Michael Foods in the above-captioned case arising from Heinz's

purchase of shell eggs, with each side bearing its own attorneys' fees and costs be and the same

is Accepted. This Stipulation and Order does not affect Heinz's claims arising from the purchase

of egg products, which previously were dismissed pursuant to the Court's Order dated

September 6, 2016, Dkt. No. 1436. ("All claims based on purchases of egg products are

DISMISSED"). Accordingly it is


                                                  1
      Case
       Case2:08-md-02002-GEKP
            2:08-md-02002-GEKP Document
                                Document1999-1
                                         1502 Filed
                                               Filed03/03/17
                                                     10/06/19 Page
                                                               Page23ofof23


       ORDERED and ADJUDGED that, in the above-captioned case, the claims of Heinz

against Defendant Michael Foods, Inc. arising from Heinz's purchase of shell eggs be and the

same are dismissed, with prejudice, with each side bearing its own attorneys' fees and costs. This

Order of Dismissal, with prejudice, is without prejudice to Plaintiffs' claims against any other

Defendant or alleged co-conspirator in the above-captioned case.

       DONE and ORDERED in Chambers in Philadelphia, Pennsylvania this 3rd day of

March, 2017.
